PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huai et al.
Application No. 13/737,897
Filed: 9 Jan 2013
For MEMORY SYSTEM HAVING THERMALLY STABLE PERPENDICULAR MAGNETO TUNNEL JUNCTION (MTJ) AND A METHOD OF MANUFACTURING SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed November 29, 2020 to revive the above identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

On January 30, 2020, a final Office action was mailed.  On February 19, 2020, an after-final amendment was filed and an advisory action was mailed on February 27, 2020.  On April 24, 2020, a Notice of Appeal was filed along with the associated fee.  On June 19, 2020, an Appeal Brief was filed.  An Examiner’s Answer was mailed on August 6, 2020.  The Appeal Brief Forwarding Fee was not received subsequently thereto, and it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).1  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted a RCE with the associated fee, remarks, and an amendment; the petition fee; and, the proper statement of unintentional delay.  As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Technology Center will be notified of this decision, and the Technology Center’s support staff will notify the Examiner of this decision.  It is noted the USPTO mailed a non-final Office action on January 6, 2021, prior to the revival of this application.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries 







/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 41.45 sets forth, in toto: “§ 41.45 Appeal forwarding fee.
        (a) Timing. Appellant in an application or ex parte reexamination proceeding 
        must pay the fee set forth in §41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under §1.181 of this chapter to designate a new ground of rejection in an examiner's answer.
        (b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.
        (c) Extensions of time. Extensions of time under §1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See §1.136(b) of this title for extensions of time to reply for patent applications and §1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.”
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).